             Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 1 of 8



                                                                                          PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 RONALD TUTTLE,

                 Plaintiff,

           -v-                                                  20-CV-6266-LJV
                                                                ORDER
 UNITED STATES,

            Defendant.
___________________________________

                                     INTRODUCTION


       The pro se plaintiff, Ronald Tuttle, was a prisoner confined at the Oakdale

Federal Detention Center (“Oakdale”) when he filed this action. He asserts claims

under Bivens v. Six Unknown Agents, 403 U.S. 388, 398 (1971), 1 and the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671, alleging constitutional deficiencies

related to his prior criminal conviction in United States v. Tuttle, 6:13-cr-06109-FPG-

MWP. Docket Item 1.

       Because Tuttle is a “prisoner,” see 28 U.S.C. § 1915(h), this Court screens the

complaint under 28 U.S.C. § 1915A(a). For the reasons that follow, the plaintiff's claims



       1  Although Tuttle used a court-approved form for filing prisoner civil rights actions
brought under 42 U.S.C. § 1983, he has not alleged that “the challenged conduct . . .
was attributable to a person acting under color of state law.” Whalen v. County of
Fulton, 126 F.3d 400, 405 (2d Cir. 1997) (emphasis added) (citing Eagleston v. Guido,
41 F.3d 865, 875-76 (2d Cir. 1994)). Instead, he has challenged the actions of federal
officials. In light his pro se status, the Court therefore “construe[s] the complaint as an
action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971), which requires a plaintiff to allege that a defendant acted under color
of federal law to deprive plaintiff of a constitutional right.” Tavarez v. Reno, 54 F.3d
109, 109-10 (2d Cir. 1995).
          Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 2 of 8




are dismissed under section 1915A(b) for failure to state claims upon which relief may

be granted.


                                       DISCUSSION


       Section 1915 “provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). A court shall dismiss a

complaint in a civil action in which a prisoner seeks redress from a governmental entity,

or an officer or employee of a governmental entity, if the court determines that the

action (1) fails to state a claim upon which relief may be granted or (2) seeks monetary

relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b)(1)-(2). Generally, a court will afford a pro se plaintiff an opportunity to

amend or to be heard prior to dismissal “unless the court can rule out any possibility,

however unlikely it might be, that an amended complaint would succeed in stating a

claim.” Abbas, 480 F.3d at 639 (citation omitted); see also Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000) (“A pro se complaint is to be read liberally. Certainly the

court should not dismiss without granting leave to amend at least once when a liberal

reading of the complaint gives any indication that a valid claim might be stated.”

(quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999))). But

leave to amend pleadings may be denied when any amendment would be “futile.” Id.


I.     SCREENING THE COMPLAINT

       In evaluating the complaint, the Court accepts all factual allegations as true and

draws all inferences in the plaintiff’s favor. See Larkin v. Savage, 318 F.3d 138, 139 (2d


                                             2
          Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 3 of 8




Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999). “Specific

facts are not necessary,” and the plaintiff “need only ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (alteration in original) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)); see also Boykin v. Keycorp, 521 F.3d 202, 213 (2d Cir. 2008)

(“[E]ven after Twombly, dismissal of a pro se claim as insufficiently pleaded is

appropriate only in the most unsustainable of cases.”). Although “a court is obliged to

construe [pro se] pleadings liberally, particularly when they allege civil rights violations,”

McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004), even pleadings submitted

pro se must meet the notice requirements of Rule 8 of the Federal Rules of Civil

Procedure, see Wynder v. McMahon, 360 F.3d 73, 76 (2d Cir. 2004).

       Here, all of Tuttle’s claims relate to his 2014 conviction for importing and

possessing methylenedioxypyrovalerone and conspiring to do the same. See Docket

Item 1; see also United States v. Tuttle, 6:13-cr-06109-FPG-MWP. More specifically,

Tuttle alleges that a February 2013 search warrant used in his prosecution was issued

without probable cause; that Judge Frank P. Geraci, Jr., who presided over his criminal

trial and denied his motion to vacate under 28 U.S.C. § 2255, was biased and ignored

clear evidence; and that he was sexually assaulted and placed in solitary confinement

without ventilation while incarcerated at two different federal correctional institutions

outside this district: Fort Dix and Ashland. Docket Item 1 at 8-16. Tuttle seeks “1

[t]rillion dollars” in monetary damages under Bivens and the FTCA. Id. at 6.




                                              3
            Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 4 of 8




II.    CLAIMS RELATED TO SEARCH WARRANT AND TRIAL

       A.      Bivens

       “[C]ourts typically analogize claims under [section] 1983 with Bivens actions,”

id. at 110, subject to the limitation that “expansion of Bivens” beyond the three contexts

previously recognized by the Supreme Court—unlawful arrest under the Fourth

Amendment, discriminatory dismissal under the Fifth Amendment, and inadequate

medical care under the Eighth Amendment—is “a disfavored judicial

activity,” Hernandez v. Mesa, 140 S. Ct. 735, 741-42 (2020) (quoting Ziglar v. Abbasi,

137 S. Ct. 1843, 1856 (2017)).

       This Court need not decide whether the claims at issue here arise in “new

context[s]” or involve “new categor[ies] of defendants,” Hernandez, 140 S. Ct. at 743

(citation omitted), because, for the reasons that follow, none of Tuttle’s claims would be

cognizable even under the more expansive scope of section 1983.


               1.    United States as Defendant

       “[A] Bivens action will only lie against a federal government official. Bivens

actions against the United States are routinely dismissed.” Mack v. United States, 814

F.2d 120, 122-23 (2d Cir.1987). Accordingly, Tuttle’s Bivens claims against the United

States are dismissed with prejudice because leave to amend is “futile.” See Cuoco, 222

F.3d at 112.


               2.    Heck Bar

       Tuttle claims that his conviction was unconstitutionally obtained for various

reasons, including the issuance of a search warrant without probable cause and the

biases of Judge Geraci. See Docket Item 1 at 8-16. Those claims are barred by the

                                             4
            Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 5 of 8




favorable-termination requirement in Heck v. Humphrey, 512 U.S. 477 (1994). In Heck,

the Supreme Court held that:

       in order to recover damages for . . . harm caused by actions whose
       unlawfulness would render a . . . sentence invalid, a [section] 1983 plaintiff
       must prove that the . . . sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal authorized
       to make such determination, or called into question by a federal court’s
       issuance of a writ of habeas corpus, 28 U.S.C. § 2254.

512 U.S. at 486-87 (footnote omitted). “A claim for damages bearing that relationship to

a . . . sentence that has not been so invalidated is not cognizable under [section] 1983.”

Id. at 487 (alteration in original); see also Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir.

1995) (“Given the similarity between suits under [section] 1983 and Bivens, we

conclude that Heck should apply to Bivens actions as well.”).

       Here, Tuttle’s conviction was affirmed by the United States Court of Appeals for

the Second Circuit, see United States v. Tuttle, 646 F. App’x 120 (2d Cir. 2016)

(summary order), and Judge Geraci dismissed Tuttle’s motion to vacate under 28

U.S.C. § 2255 (and numerous other motions and requests for relief). See Tuttle, 6:13-

cr-06109-FPG-MWP, Docket Items 77 and 178. Because Tuttle “has not demonstrated

that his [2005] conviction has been invalidated in any manner,” his claims for damages

allegedly arising from the search warrant and trial underlying those convictions may not

proceed. See Tavarez, 54 F.3d at 110.


       B.      FTCA CLAIMS

       Tuttle also cites the FTCA as a basis for his claims related to the allegedly

defective search warrant and unfair trial. See Docket Item 1 at 2. The FTCA provides a

vehicle for individuals to bring “civil actions . . . against the United States[ ] for money

damages, . . . for injury or loss of property, or personal injury or death caused by the

                                               5
          Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 6 of 8




negligent or wrongful act or omission of any employee of the [federal g]overnment while

acting within the scope of his office or employment, under circumstances where the

United States, if a private person, would be liable to the claimant in accordance with the

law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1).

“Although the Second Circuit has not yet addressed the issue, several circuits have

applied Heck in FTCA cases.” El Bardrawi v. Dep’t of Homeland Security, 579 F. Supp.

2d 249, 273, n.24 (D. Conn. 2008) (citing Erlin v. United States, 364 F.3d 1127, 1132

(9th Cir. 2004); Ramming v. United States, 281 F.3d 158, 162 (5th Cir.2001) (per

curiam); Parris v. United States, 45 F.3d 383, 385 (10th Cir. 1995); Dare v. United

States, 264 F. App’x 183, 185 (3d Cir. 2008)).

       This Court agrees that because “success on . . . [the] FTCA claims would

necessarily imply the invalidity of the fact and the duration of [Tuttle’s] confinement,”

Tuttle cannot raise his claims under the FTCA for the same reasons that he cannot

raise them under Bivens. See Hall v. Loretto, 609 F. App'x 51, 53 (3d Cir. 2015) (per

curiam) (citing Lora-Pena v. FBI, 529 F.3d 503, 505 n.2 (3d Cir. 2008)). Accordingly,

Tuttle’s claims under the FTCA as they relate to the search warrant and trial are

dismissed because leave to amend is “futile.” See Cuoco, 222 F.3d at 112.


III.   CLAIMS CONCERNING FORT DIX AND ASHLAND

       Tuttle also brings claims related to his confinement at the Fort Dix and Ashland

Federal Correctional Institutions (“Fort Dix” and “Ashland”). Because neither of those

institutions is located within this district, venue in this Court is neither proper nor

convenient. See 28 U.S.C. § 1391(b) (Bivens); 28 U.S.C. § 1402(b) (FTCA). Under 28

U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case laying venue in


                                               6
            Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 7 of 8




the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.”

        Tuttle’s claims related to Fort Dix and Ashland are connected to the claims

discussed above. For example, he claims that “[i]f he was never falsely incarcerated for

[the] last 5 1/2 years[,] [he] would have never been sexually assaulted . . . at Fort Dix.”

Docket Item 1 at 16. Similarly, he alleges that he “would not have [developed chronic

obstructive pulmonary disease]” if he had “not been . . . incarcerated.” Id. Tuttle

otherwise does not develop these claims or name any officials responsible for the

alleged violations. Accordingly, this Court does not find that that interests of justice

would be served by transferring this action. If Tuttle wishes to raise separate claims

against Fort Dix and Ashland, he may do so by filing new actions in the appropriate

district courts. 2


                                        CONCLUSION


        For the reasons stated above, Tuttle’s complaint is dismissed under 28 U.S.C. §

1915A(b) for failure to state claims upon which relief may be granted. To the extent the

complaint may assert Bivens or FTCA claims arising during his incarceration at either

the Fort Dix or Ashland Correctional Facilities, Tuttle may file complaints alleging those

claims in the districts where those facilities are located. See 28 U.S.C. §§ 1391(b);

1402(b); 1406(a).




        2
        Fort Dix is located in the District of New Jersey. Ashland is located in the
Eastern District of Kentucky.

                                                7
           Case 6:20-cv-06266-LJV Document 8 Filed 06/29/20 Page 8 of 8




                                         ORDER


         In light of the above, IT IS HEREBY

         ORDERED that Tuttle's motion to recuse Chief Judge Frank P. Geraci, Jr.,

Docket Item 7, is denied as moot; and it is further

         ORDERED that Tuttle’s complaint is dismissed, and the Clerk of Court shall

close this case; and it is further

         ORDERED that this Court hereby certifies, under 28 U.S.C. § 1915(a)(3), that

any appeal from this order would not be taken in good faith, and leave to appeal to the

Court of Appeals in forma pauperis is denied. Coppedge v. United States, 369 U.S. 438

(1962). Further requests to proceed on appeal in forma pauperis should be directed, on

motion, to the United States Court of Appeals for the Second Circuit, in accordance with

Rule 24 of the Federal Rules of Appellate Procedure; and it is further



         SO ORDERED.

Dated:         June 29, 2020
               Buffalo, New York



                                                /s/ Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                               8
